NUMBER 13-21-00257-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE NINA YZETT PARODI


                        On Petition for Writ of Mandamus.


                                        ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       Relator Nina Yzett Parodi filed a petition for writ of mandamus through which she

asserts that the trial court abused its discretion by issuing temporary orders and by failing

to dismiss the motion to modify the parent-child relationship filed by the real party in

interest, Eloy Peralez. Relator requests that we stay the trial court proceedings, including
the temporary orders issued on May 3, 2021, pending resolution of this original

proceeding.

       The Court, having examined and fully considered relator’s request for a stay, is of

the opinion that this request should be carried with the case at the present time.

Accordingly, relator’s request for a stay will be carried with the case until further order of

this Court. See TEX. R. APP. P. 52.10(b). We request that Peralez, the real party in interest,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus on or before the expiration of seven days from the

date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                 PER CURIAM



Delivered and filed on the
17th day of August, 2021.




                                              2